PER CURIAM.
Steven G. Thurman (“husband”) appeals the final judgment dissolving his marriage to Celestia J. Thurman (“wife”). We affirm the award of permanent alimony and the requirement that the husband maintain the wife as the beneficiary of certain life insurance proceeds. The husband also argues that the trial court erred in the valuation and distribution of his pension with the Tampa Police Department. We affirm because the record contains no harmful, preserved error. The husband asserts *503that the wife is eligible for social security benefits in her own right when she reaches retirement age, while his pension exempts him from receiving social security. If that assumption proves to be correct and the wife is still receiving alimony at the time she reaches retirement age, the husband may be able to establish a substantial change in circumstances to support a modification of alimony. See Pimm v. Pimm, 601 So.2d 534 (Fla.1992).
Affirmed.
ALTENBERND, A.C.J., CASANUEVA and DAVIS, JJ., Concur.